Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 1 of 19 PAGEID #: 218




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHN DOES 172-191, AND JANE DOE 1

                       Plaintiffs,                           Case No. 2:21-cv-02121-MHW-EPD

       v.                                                    Judge Michael H. Watson

THE OHIO STATE UNIVERSITY,                                   Chief Magistrate Judge Elizabeth P.
                                                             Deavers
                       Defendant.


               MEMORANDUM IN OPPOSITION TO DEFENDANT’S
            MOTION TO DISMISS FIRST AMENDED COMPLAINT (Doc. 9)


                                     MEMORANDUM OF LAW

INTRODUCTION AND STATEMENT OF THE CASE

       Plaintiffs John Does 172 – 191 and Jane Doe 1 (“Plaintiffs”) are among Dr. Strauss’ many

sexual assault victims. They asked to participate in the settlement program and resolve their claim,

but Defendant The Ohio State University (“Defendant,” “Ohio State,” or “OSU”) refused to

include them in the program. By its actions and deliberate indifference, Ohio State allowed and

enabled Dr. Strauss to sexually assault hundreds of young students under the guise of legitimate

medical examinations. A law firm hired by Ohio State determined after an extensive investigation

that Dr. Strauss’ examinations were in fact sexual assaults, and that Ohio State knew they were

sexual assaults and not legitimate medical examinations. Until Plaintiffs learned about the law

firm’s findings in a 2019 published report, these sexual abuse survivors reasonably believed that

Dr. Strauss’ examinations were legitimate and that Ohio State would never have allowed a licensed

physician to assault and rape them.
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 2 of 19 PAGEID #: 219




        Ohio State allowed the horiffic rape and abuse of these young students’ bodies, lives and

psyches to continue for decades. During this period, Ohio State’s Dr. Strauss digitally raped John

Doe 174’s anus under the guise of a legitimate prostate exam, and also excessively fondled his

crotch while massaging his groin. Ohio State’s Dr. Strauss sexually assaulted John Doe 179 when

Strauss excessively fondled his testicles and penis to the point of erection and ejaculation, and also

digitally raped John Doe 179 under the guise of a legitimate prostate exam. These are but two

examples; every assault traumatized a young life. Ohio State has filed a Motion to Dismiss

(“Motion”) Plaintiffs’ Amended Complaint (“Am. Compl.”), and this pleading is Plaintiffs’

Memorandum in Opposition to the Motion. The Court should deny Defendant’s meritless Motion.

FACTUAL BACKGROUND

        Plaintiffs, Like Strauss’ other Victims, Could Not, and Did Not, Know that Dr.
        Strauss Assaulted Them

        Ohio State employed Dr. Strauss to provide medical care and treatment to its students and

student athletes and designated him as team physician for many sports. Am. Compl., at ¶ 8.

Strauss used this position of trust to sexually abuse male students on a regular basis for over twenty

years. Strauss’ abuse included digitally raping patients; excessive touching all over students’

bodies, causing students to reach, or nearly reach, ejaculation; unnecessary fondling and groping

of the genitals or rectum; and positioning his patients so his face was at the same height as their

crotches and so near that patients could feel Strauss’ breath on their genitals. Id. at ¶¶ 11, 280. In

April 2018, OSU authorized the law firm of Perkins Coie, LLP to investigate whether Strauss had

sexually abused student-athletes, and if so, the extent to which OSU knew about Strauss’ conduct.

Perkins Coie, LLP issued its Report on May 15, 2019 (the “Report”). Id. at ¶ 141.


1
 A redacted copy of the full Report, which is identified and referenced in the Amended Complaint and in this
pleading, can be found at Defendant’s website: https://compliance.osu.edu/assets/site/pdf/Revised_report.pdf (last
accessed September 12, 2021).

                                                         2
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 3 of 19 PAGEID #: 220




       The Court must accept as true Plaintiffs’ allegations that they did not and were unable to

understand that they were sexually assaulted for several reasons, including that (1) Plaintiffs

believed that doctors are trustworthy and do not intentionally hurt patients; (2) male sexual abuse

was not a commonly known problem or topic; (3) Plaintiffs had no education, training, or

experience that would allow them to differentiate between a legitimate medical examination and

one that exceeded professional boundaries, and constituted rape; and (4) Plaintiffs’ understandable

confusion about whether sexual abuse could have even occurred given the allegedly abusive

activity occurred within the context of a purported legitimate medical examination. Id. at ¶¶ 296

- 301. Lest the Court have any doubt here, Perkins Coie reached the same conclusions in its Report

finding that “[t]his case presented an intersection of two specific types of sexual abuse, both of

which have generally not been associated with common social conceptions of sexual

abuse[:]…doctor-patient sexual abuse and the sexual abuse of adult males[,]” and concluding that

“[p]atients often do not report sexual abuse committed by their doctors due to…confusion as to

whether sexual abuse, in fact, occurred.” Report, at 23 (emphasis added).

       Before forming an opinion on whether Dr. Strauss had done anything wrong, Perkins Coie

deemed it “essential” for them to “consult with suitably qualified medical experts” “to discern

whether, and to what extent, Strauss’ physical examinations of student-patients exceeded the

boundaries of what was appropriate or medically necessary…” Am. Compl., at ¶ 330; Report, at

24 (emphasis added). With this statement, the experienced and highly-educated legal counsel at

Perkins Coie acknowledged they lacked the education, training, or experience to form a reasonably

reliable opinion on whether Dr. Strauss violated any medical or ethical standards whatsoever

during the course of examining or treating any of the hundreds of plaintiffs in these related cases.

Plaintiffs were far less educated or experienced than Perkins Coie’s investigative team when Dr.



                                                 3
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 4 of 19 PAGEID #: 221




Strauss examined them. Plaintiffs understood a doctor had to touch their bodies to do his work.

Am. Compl. at ¶ 306. They knew Dr. Strauss held a respected position as a physician for an elite

university, and they were completely naive about what Dr. Strauss was supposed to do, or not do,

when evaluating their reported complaints, checking for physical abnormalities, or evaluating their

overall health.

       Ohio State hired independent investigators to determine, among other things, whether Dr.

Strauss did anything wrong when treating the Plaintiffs. If Ohio State – through its investigators –

needed to consult multiple medical experts before concluding whether Dr. Strauss violated any

medical or ethical standards, it is outrageous for Ohio State to argue that young, inexperienced

college students like Plaintiffs knew, or should have known, as a matter of law that Strauss was

sexually assaulting them. Plaintiffs submit it would also be the height of hypocrisy for this judicial

system to declare, as a matter of law, that Plaintiffs knew or should have known they were being

subjected to inappropriate behavior during the course of their confidential physician-patient

relationship, when this same judicial system deems the Plaintiffs incompetent per se to testify in

any way about the medical propriety of what Dr. Strauss did during their clinical visits with them.

If this Court were to hold that Plaintiffs’ clinical encounters with Dr. Strauss put them on notice,

as a matter of law, that they were likely being sexually assaulted, the result would be both bizarre

and fundamentally unfair to Plaintiffs. Such a ruling would effectively shift all responsibility for

investigating known red flags about Dr. Strauss’ behavior and ending his misconduct away from

the system that hired, supervised, and evaluated Dr. Strauss’ performance, by putting it on persons

whom the law declares incompetent even to form or offer opinions on such issues. Patients would

be required to know when Dr. Strauss’ violated their doctor-patient relationship despite being

unable to determine whether Dr. Strauss had done anything wrong.



                                                  4
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 5 of 19 PAGEID #: 222




       There is unfortunately a longstanding, lingering, cynical notion in our society that patients

should somehow know or suspect when their doctor is surreptitously abusing their confidential

relationship and sexually assaulting them, or that male patients somehow “know better” and can

be expected to immediately recognize professional impropriety and confront their doctor. As the

Perkins Coie report makes clear, such a notion reflects a profound lack of understanding about

sexual assault in the context of a doctor’s physical examination, as well as our society’s desire not

to confront the doctors we have all been raised to trust and admire. Even more regrettably, this

outdated, wrong thinking has crept its way into judicial opinions and survived into the twenty-first

century; many courts have dismissed claims because judges deemed themselves qualified to state,

as a matter of law, what doctors’ sexual assault victims “should have” known, believed, or done

in response to a confusing event, medically “explained” by their trusted doctor, which left them

feeling uneasy, and often ashamed of themselves for wondering whether their lower, prurient

nature caused their confusion, bewilderment, and sometimes even physical arousal. With its effort

to dismiss John Does’ cases, Ohio State bets heavily on decisions that reflect such wrong notions

that have no place in today’s society. . Plaintiffs urge this Court to reject Ohio State’s argument,

and to issue a ruling that reflects the reality of patient ignorance and confusion when sexual assault

occurs in the context of a patient-physician relationship. Victim blaming needs to end now.




       Plaintiffs, Like Strauss’ Other Victims, Could Not and Did Not Know of the
       University’s Title IX Violations

       There is no way Plaintiffs or Strauss’ other victims could have known that Ohio State knew

about and failed to rid its campus of a sexual predator that Ohio State presented as a trusted,

respected, and accomplished medical professional. In other words, Plaintiffs could not have

                                                  5
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 6 of 19 PAGEID #: 223




known that Ohio State acted with knowledge and deliberate indifference or that same was a cause

of his injury. Am. Compl. at ¶¶ 33, 34. To the contrary, Plaintiffs believed that one of OSU’s

primary concerns would be making sure that it provided them safe, ethical medical services and

that they could trust any doctor that a venerable institution like Ohio State would provide for them

while they were OSU student athletes. Id. at ¶ 19, 26.

        Ohio State has introduced no evidence that Plaintiffs could have discovered or read

anything that would have given them reason to believe that OSU knew about and turned a blind

eye to Strauss’ predatory compulsions. Ohio State, in fact, commissioned the Report because OSU

administrators kept this dark episode buried, even after moving on or retiring from OSU. OSU

needed to investigate the extent to which OSU knew about Strauss’ conduct. Id. at ¶ 14. Yet Ohio

State expects that Plaintiffs must have known what it hired Perkins Coie to determine: that Ohio

State was complicit in Strauss’ abuse.

        Ohio State, through fraud and deceit, kept secret its complicity in Strauss’ predation for

forty years. Ohio State employed Dr. Strauss for twenty years, giving him progressively greater

responsibility while funneling thousands of students to his examination room for sexual abuse and

exploitation. Id. at ¶¶ 3, 8, 274, 276. Ohio State concealed, intentionally ignored or disregarded

reports and other widely known information that indicated Strauss was a threat to his patients. Id.

at ¶ 9. Perkins Coie’s Report notes that student and university staff complained to various Ohio

State staff as early as Strauss’ first year with the University. Id. at ¶ 332.

STANDARD OF REVIEW

        Courts reviewing a 12(b)(6) motion must accept the well-pled factual allegations of the

complaint as true and construe all reasonable inferences in favor of the plaintiff. See Miller v.

Currie, 50 F.3d 373, 377 (6th Cir. 1995). In turn, because the statute of limitations is an affirmative



                                                   6
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 7 of 19 PAGEID #: 224




defense, the burden is on the defendant to show the statute of limitations has run.” Lutz v.

Chesapeake Appalachia, LLC, 717 F.3d 459, 464 (6th Cir. 2013). Rule 12(b)(6) is ordinarily an

“inappropriate vehicle for dismissing a claim based upon the statute of limitations” because a

“plaintiff generally need not plead the lack of affirmative defenses to state a claim.” Cataldo v.

U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012). Dismissal is only warranted if “the allegations

in the complaint affirmatively show that the claim is time barred.” Id.

LAW AND ARGUMENT

       I.      Plaintiffs Claims are Timely

               A. The federal discovery rule applies to Plaintiffs’ Title IX claims, and
                  Plaintiffs did not discovery their claims until the Report was released.

       Defendant wrongly claims Plaintiffs’ suits are time barred. “To say to one who has been

wronged, ‘You had a remedy, but before the wrong was ascertainable to you, the law stripped you

of your remedy,’ makes a mockery of the law.” City of Aurora v. Bechtel Corp., 599 F.2d 382,

387-88 (10th Cir. 1979). A “statute of limitations begins to run” only once a “reasonable person

knows, or in the exercise of due diligence should have known, both his injury and the cause of that

injury.” Bishop v. Children’s Ctr. for Developmental Enrichment, 618 F.3d 533, 536 (6th Cir.

2010). A plaintiff “cannot maintain an action before she knows she has one.” City of Aurora, 599

F.2d at 387-88. What a plaintiff knew or should have known “is a question for the trier of fact.” In

re Arctic Express Inc., 636 F.3d 781, 803 (6th Cir. 2011).

       Plaintiffs agree their causes of action are subject to a two-year statute of limitations, but

Defendant’s claim that the discovery rule is inapplicable to Title IX claims is flat wrong. The

Sixth Circuit Court of Appeals has historically applied the “discovery rule”, and Defendant cites

no case specifically rejecting it. In his concurring opinion in Rotkiske v. Klemm, 140 S.Ct. 355,

360 (2019), Justice Scalia called the discovery rule a “bad wine of recent vintage,” but this passage

                                                 7
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 8 of 19 PAGEID #: 225




is not found in a majority opinion, it represented the belief of one Justice, and the Supreme Court

did not decree that lower courts must abandon the discovery rule. In Dibrell v. City of Knoxville,

984 F.3d 1156, 1162 (6th Cir. 2021), the Court posited whether Justice Scalia’s musing required

the Sixth Circuit to reconsider its longstanding use of the discovery rule but did not answer the

question because (according to the Court) that plaintiff’s claim was time barred regardless of

whether the Court applied the discovery rule2. Unless the Sixth Circuit should state otherwise,

the discovery rule is properly applied in this Court, and thus, to Plaintiffs’ Title IX abuse claims3.

         The federal discovery rule “incorporates the standard rule that the limitations period

commences when the Plaintiff has a complete and present cause of action.” Bay Area Laundry &

Dry Cleaning Pens. Tr. Fund v. Ferbar Corp., 522 U.S. 192, 201 (1997). The Sixth Circuit has

consistently held that a claim accrues on the date when the plaintiff knew, or through reasonable

diligence should have known, of an injury giving rise to the cause of action. See e.g. Ruff v.

Runyon, 258 F.3d 498, 500 (6th Cir. 2001). In other words, “a cause of action accrue[s] under the

discovery rule when [a plaintiff’ first knew, or in the exercise of reasonable diligence should have

known, of both the injury and its cause.” Fonseca v. Consol. Rai Corp., 246 F.3d 585, 590 (6th




2
 Even if the Court were somehow inclined to consider Rotkiske further, that case concerned a different statute and a
different standard. Specifically, Rotkiske considered the Fair Debt Collections Practices Act which mandates a civil
action be brought “within one year from the date on which the violation occurs.” Id., at 358. Title IX, on the other
hand, is “silent on the issue” of a claim’s accrual. TRW, Inc. v. Andrews, 534 U.S. 19, 27 (2001) (quoting Rotella v.
Wood, 528 U.S. 549, 555 (2000)). In Rotkiske, the majority held the discovery rule should not apply as as to undermine
unambiguous statutory language regarding the date of accrual. Rotkiske therefore does not apply to the Title IX claims
before this Court.
3
  Defendant offers a string cite of cases at pages 7 – 8 and fn 2 of its Motion in which courts held a claim accrued
when the abuse occurred. But not one of these decisions held it could not consider the discovery rule and almost none
of the cases even discuss it. For instance, in Guy v. Lexington Fayette Urban Cty. Gov’t, 488 F.App’x 9, 11 (6th Cir.)
(a case that does discuss the discovery rule) the plaintiffs knew they were injured as they were assaulted by the former
head of a summer program for disadvantaged youth, a far cry from Plaintiffs who did not know he was injured because
Strauss raped him under the guise of a legitimate medical examination. The Court also noted Kentucky’s reluctance
to apply the delayed discovery rule (id. at 15); of course, Kentucky law is not at issue here.


                                                           8
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 9 of 19 PAGEID #: 226




Cir. 2001) (emphasis added).4 The Sixth Circuit has further held that motions to dismiss on statute

of limitations grounds are rarely granted since what each plaintiff knew—and what a reasonable

plaintiff should have known—are “factual question[s]” ordinarily “reserved for the jury.” Arctic

Express, supra, at 802.

         Ohio State is (and was) a respected university, and Plaintiffs reasonably believed that its

team doctor would be, as well. Plaintiffs had limited experience with doctors, and they were

brought up to believe that doctors are trustworthy and do not intentionally harm their patients.

Plaintiffs believed that the examinations were the type of thorough examination student athletes

must endure.

         Defendant knows this, despite its claims in the Motion to the contrary. As discussed above,

Perkins Coie’s Report reached the same conclusions finding, among other things, that patients

often have “confusion as to whether sexual abuse, in fact, occurred” (during a medical

examination) and that it was “essential” to “consult with suitably qualified medical experts” to

determine if Strauss’ examinations exceeded medical necessity. Report at 23 - 24 (emphasis

added). Boiled down, this language from the Perkins Coie report recognizes that sexual assault in

a doctor-patient setting is inherently confusing for patients. Contrary to sexual assaults committed

by strangers or non-fiduciaries, where there is no expectation of intimate physical contact, a

physician’s improper physical contact with a trusting patient can easily be concealed or explained

away as that physician’s standard practice. OSU offers no medical or other credible basis for

discounting the opinions and conclusions of its own investigative experts. OSU also offers no

reason why Plaintiffs’ properly pled allegations should be ignored or deemed unreliable as a matter



4
  It is not clear if Defendant asserts when discussing Anderson (Motion, at 13) that injury alone triggers the statute of
limitations. Regardless, Sixth Circuit case law is clear that the statute of limitations does not run until the plaintiff
discovers the injury and its cause.

                                                           9
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 10 of 19 PAGEID #: 227




 of law. If OSU’s investigative experts, in the age of the internet, could not differentiate proper

 from improper medical conduct without consulting medical doctors, it defies common sense for

 OSU to claim Plaintiffs should have reasonably suspected that Dr. Strauss was lying to them and

 sexually assaulting them when he described his actions to them as standard medical procedure.

        It would also be patently unjust to declare as a matter of law that young college students

 should have known their doctor violated the standard of care during a medical examination when

 that same students would be deemed incompetent under the Federal Rules of Evidence even to

 offer testimony on that issue. Should any of Strauss’ victims take their claims to trial, rest assured

 that OSU will file motions in limine to prohibit them from telling their juries that Strauss failed to

 follow medical protocols and ethical standards.

        Outside of the context of Title IX, other courts have held that a plaintiff states a timely

 claim after being subjected to a sexualized medical examination because there is a relationship of

 trust and confidence between doctors and their patients. What constitutes reasonable reliance in

 the context of a confidential or fiduciary relationship, such as the doctor-patient relationship, is a

 far more lenient standard than what constitutes reasonable reliance where there is no inherent right

 for a plaintiff to assume the other party is acting in the plaintiff’s best interest. OSU’s argument

 completely fails to address the fact that persons are entitled to trust doctors and other people who

 owe thme a duty to act in their best interest. In Clark v. Abate, the defendant doctor inserted his

 ungloved finger into the plaintiff patient’s vagina during two separate examinations, and the

 plaintiff felt uncomfortable and thought the defendant was finding sexual pleasure in the

 examination, but she could not confirm those feelings. 2013 VT 52 (Vermont Supreme Ct.), at ¶¶

 4, 14. The plaintiff did not realize she was abused (or injured) until media reports surfaced that

 the defendant doctor had sexually abused another patient. Id., at ¶ 19. On these disputed facts,



                                                   10
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 11 of 19 PAGEID #: 228




 the court denied defendant’s motion for summary judgment. This Court should follow Clark, and

 deny Defendant’s Motion on the more lower dismissal standard. See also Simmons v. United States

 805 F.2d 1363, 1367 (9th Cir. 1986) (psychiatrist malpractice claim accrued when plaintiff

 discovered that sexual relationship with therapist caused her psychological injuries); Torres v.

 Sugar-Salem Sch. Dist., No. 4:17-cv-00178, 2019 WL 4784598, at *13 – 14 (D. Idaho Sept. 30,

 2019) (summary judgment denied based on court’s determination that material dispute exists as to

 when plaintiff knew or should have known she had a cause of action against the high school

 therapist who groomed and sexually abused her and the District that employed her since the

 plaintiff reasonably believed she had a legitimate relationship with the therapist); Doe v. Cherwith,

 518 N.W.2d 362, 364 (Iowa 1994) (patient’s claim that doctor sexually assaulted her during pelvic

 exam accrued when plaintiff knew or should have known both of the injury and its cause).

        In Jane Doe KG v. Pasadena Hosp. Ass’n, 2:18-cv-08710-ODW (MAAx), 2020 U.S. Dist.

 LEXIS 45247, (C.D. Cal. March 16, 2020), at *4, the court considered the claims of three women

 who indicated, among other things, that the defendant doctor made arousal type sounds as he

 groped and stroked them, commented on their breasts and told one plaintiff that “her husband must

 love rubbing his penis there.” One plaintiff even called her boyfriend after an examination and

 said she felt violated. The Sixth Circuit has further held that motions to dismiss on statute of

 limitations grounds are rarely granted since what each plaintiff knew—and what a reasonable

 plaintiff should have known—are “factual question[s]” ordinarily “reserved for the jury.” Arctic

 Express, supra, at 802. The Sixth Circuit has further held that motions to dismiss on statute of

 limitations grounds are rarely granted since what each plaintiff knew—and what a reasonable

 plaintiff should have known—are “factual question[s]” ordinarily “reserved for the jury.” Arctic

 Express, supra, at 802. Id., at *5. Despite the defendant’s sexualized examinations, and the



                                                  11
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 12 of 19 PAGEID #: 229




 plaintiffs’ admissions that something felt wrong, the court found a question of fact as to whether

 the plaintiffs did not realize they were subjected to a sexual battery until media reports surfaced

 about this doctor abusing other patients. Id., at *18.

          For these reasons, OSU’s summary at pages 9 – 10 of its Motion describing each Plaintiff’s

 assault is irrelevant. At the dismissal stage, the Court must construe the Amended Complaint in

 Plaintiffs’ favor and accept as true that Plaintiffs understood and accepted these assaults as

 legitimate medical care. The Plaintiffs may have expressed feelings of discomfort, shame or other

 negative emotions (Motion, at 10 – 11), but Dr. Strauss’ and OSU’s excuses, actions, responses,

 and deliberate indifference nonetheless caused the Plaintiffs to accept the medical treatments as

 not out of the ordinary. Am. Compl., at ¶¶ 10, 13.

          It is, after all, normal for patients to be naked in front of doctors and for doctors to touch

 them and accept the doctor’s superior knowledge and authority. For example, when a doctor tells

 a patient with a sore throat that he needs to check the lymph nodes in the patient’s genitals, the

 patient trusts the doctor’s experience, training, and knowledge that this is medically appropriate.

 Numerous factors in this case bolster this result, including a trusted university givings its

 imprimatur to Dr. Strauss as the official team doctor, Plaintiffs’ youth and inexperience with

 medical care or training, OSU employees casual and often flippant response to concerns all the

 while continuing to direct and require OSU student-athletes to treat with Dr. Strauss5.

          Defendant cites Doe v. Pasadena Hosp. Ass’n, Ltd., 2020 WL 1529313, decided two weeks

 later by the same court, but with vastly different facts. Here, plaintiff believed she was abused,


 5
   Defendant also emphasizes Dr. Strauss’ actions outside of the examination room by, for instance, watching OSU
 student athletes shower. Motion, at 9 – 10. Activities outside of the examination room do not somehow shed light
 on whether treatment in the examination room is legitimate, especially at the dismissal stage. OSU employees’
 indifference to such activities and failure to respond to complaints (see, e.g., Am. Compl., at ¶¶ 336, 340, 342) led
 Plaintiffs to conclude that OSU must not believe that Dr. Strauss’ actions outside of the examination room were
 cause for concern about treatment in the examination room—otherwise, why would Ohio State continue to send its
 student-athletes to Dr. Strauss for mandatory physicals and other medical care?

                                                          12
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 13 of 19 PAGEID #: 230




 lodged a formal complaint, and no one disabused her of that belief. Thus, there were no issue of

 material fact as to whether the patient believed long prior to filing suit that she had been sexually

 abused. Regardless, just because one patient sees through her doctor’s subterfuge, it does not

 follow that all patients are also required to do so or else their claims go stale. The latter Pasadena

 Hosp. case does not apply here.

        Plaintiffs have stated a plausible claim that they could not know they were sexually abused

 until media reports surfaced in 2019 that Strauss was not a trustworthy doctor and, in fact, abused

 numerous young student-athletes and others. If, however, this Court is not convinced as to the

 truth of Plaintiffs’ averments, the Court must still find that Plaintiffs state timely claims since they

 had no way to know of Ohio State’s alleged causal connection to his injuries until the Report was

 released and subsequent media coverage and consultations with attorneys. It is important to

 remember that Plaintiffs do not bring their claims against Strauss. Their Title IX lawsuits are

 instead lodged solely against Ohio State. In fact, OSU’s argument would lead to the bizarre result

 of tying the Defendant’s accrual date to a non-party’s action (Strauss) for which the Defendant

 cannot be held liable. See Davis 526 U.S. at 641 (a recipient of federal funds may only be held

 directly liable for its own misconduct).

        Recently, in a similar group of cases, the Western District of Texas denied motions to

 dismiss former students’ Title IX claims against Baylor University pursuant to the discovery rule

 and fraudulent concealment doctrines. The court agreed, concluding it was plausible that the claims

 accrued not at the time each plaintiff was assaulted by a Baylor football player, but on the date

 that an independent external report regarding the University’s institutional response to Title IX

 was released. Lozano v. Baylor Univ., 408 F.Supp. 3d 861, 900 – 01 (W.D. Tex. 2019); see, also,

 Doe I v. Baylor Univ., 240 F. Supp.3d 646, 663 (W.D. Tex. 2017) (same). The court found



                                                   13
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 14 of 19 PAGEID #: 231




 significant plaintiffs’ allegations that, due to active concealment, the pervasive failings of the

 university were “inherently undiscoverable” at the time of their assaults. Lozano, at 861.

        Also, in Board of Ed. of Hononegah Community High School, 833 F.Supp. 1366, 1376

 (N.D. Ill.), the plaintiff was abused by her teachers, knew it was abuse, and her mother reported

 the abuse at the time to school administrators. However, she did not bring suit until years later,

 when the media reported on the school’s knowledge of the teacher’s abuse of other students. The

 court found her claim timely since a jury could find it “reasonable for plaintiff to believe that the

 sexual abuse was caused by nothing more than the teacher’s improper and self-serving motivation

 without her having any reason to suspect that the school board or its administrators had been

 responsible in any way for the teacher’s conduct.” Id. at 1375 – 76. The Court succinctly stated

 the critical issue: the notice that triggers claim accrual “must not [merely] be harm but of

 governmental harm.” Id., at 1376.

        Other cases similarly recognize that knowledge of abuse by the government employee does

 not necessarily mean knowledge by the abuser’s employer, much less actions or deliberate

 indifference leading to the harm. Sowers, 694 F.Supp., at 137 – 38 (plaintiff’s Section 1983 claim

 only accrued when the teacher’s history of sexual abuse was revealed to the community and she

 learned the school district fostered an environment of deliberate indifference toward the abuse);

 Jameson v. Univ. of Idaho, No. 18-cv-00451 DCN, 2019 WL 5606828, at * 7 – 8 (D. Idaho Oct.

 30, 2019) (Title IX claim did not accrue until University of Idaho issued an “Independent Report:”

 about its handling of Title IX complaints); Armstrong v. Lamy, 938 F.Supp. 1018, 1033 (D. Mass.

 1996) (denying summary judgment on statute of limitations grounds where teacher sexually

 abused student because evidence did not indicate date student knew Municipal Defendant was a

 proximate cause of injury).



                                                  14
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 15 of 19 PAGEID #: 232




          Defendant’s other arguments fare no better. Defendant notes, for instance, Plaintiff’s

 allegations that complaints and comments about Strauss were “widespread.” Motion, at 11. But

 Plaintiffs allege that such complaints were made by others to OSU, and that Defendant buried the

 complaints internally, ignored the complaints, and even endorsed Dr. Strauss’ methods by telling

 complainants that was just the way Dr. Strauss did things. Am. Compl., at ¶ 13. Nothing in the

 Amended Complaint permits the Court to conclude that Plaintiffs, as a matter of law, had a

 reasonable basis for second-guessing and distrusting the propriety of actions performed by a doctor

 the law allowed them to trust. And, of course, OSU’s continued practice of steering student

 athletes to Dr. Strauss while protecting and lauding him cemented the Plaintiffs’ beliefs that

 Strauss was above reproach. See e.g. id., at ¶¶ 274, 314.

          Defendant also notes that many plaintiffs allege they were not abused at every visit and

 allege abuse for unrelated conditions. Plaintiffs allege the details as best as they can remember;

 there is also nothing inherent about some visits being abusive and others not that should have

 somehow alerted the Plaintiffs that Dr. Strauss’ examinations deviated from legitimate medical

 practice. One could just as easily conclude that if some examinations were appropriate it may

 bolster the Plaintiff’s belief that the doctor-patient relationship was appropriate overall. In turn,

 Dr. Strauss would tell his patients that what might seem like unrelated treatment was legitimate

 and necessary6. Am. Compl., at ¶ 11.

          Defendant’s claim that treatment with other doctors in later years (even if relevant, which

 it is not) should have alerted Plaintiffs that Strauss acted inappropriately is improper at the Rule

 12(b)(6) stage of the case. This argument asks the court to consider facts not raised in the


 6
  Further, not every Plaintiff alleges what Defendant refers to as unrelated treatment. For those few that do, again,
 Plaintiffs allege that Dr. Strauss explained away any such care by, for example, telling his patients he was checking
 for hernias, lymph nodes, skin rashes, or STDs all the while assuring them his technique allowed him to perform the
 best possible examination. Am. Compl., at ¶ 11.

                                                          15
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 16 of 19 PAGEID #: 233




 Complaint. It also improperly requires the court to construe the Complaint in favor of the moving

 party that certain actions of Strauss and treatment with other doctors should have caused a

 reasonable person to be suspicious of a possible injury. The Court is not permitted to draw

 inferences in Defendant’s favor for purposes of the present motion.

        Even if the Court somehow finds such arguments about comments, subsequent treatment,

 or the nature of particular visits relevant to Strauss, they are irrelevant to whether Plaintiffs could

 have known that Ohio State knew about Strauss’ abuse and acted with deliberate indifference. In

 short, these facts would not alert the Plaintiffs under any circumstances that they may have a claim

 against Ohio State.

        What a plaintiff knew or should have known is a question for the trier of fact to resolve.

 Arctic Express, supra, at 803. This Court may only grant Ohio State’s Motion if it determines at

 the dismissal stage that Plaintiffs knew or reasonably should have known both that they were

 sexually abused and that OSU’s deliberate indifference to known, pervasive sexual abuse caused

 the abuse. As just discussed, Baylor University, the University of Idaho, and numerous school

 districts have made this same argument and lost. Ohio State should lose, too.



                B. The Amended Complaint’s allegations trigger equitable tolling of the
                   statute of limitations.

        Fraudulent concealment “toll[s] the running of the applicable limitations period when the

 defendant takes steps beyond the challenged conduct itself to conceal that conduct from the

 plaintiff.” Brown v. United States, No. 2:16-cv-0358, 2017 WL 2378375, at *5 (S.D. Ohio June

 1, 2017) (quoting Gabelli v. SEC, 133 S.Ct. 1216, 1220 n.2 (2013)). Under Ohio law, which would

 apply to claims of fraudulent concealment, equitable tolling applies “where there is some conduct

 of the adverse party…which excludes suspicion and prevents inquiry.” Lutz, supra, at 474 (6th

                                                   16
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 17 of 19 PAGEID #: 234




 Cir. 2013). Over the course of twenty years of employing Dr. Strauss, and continuing after Dr.

 Strauss left OSU, the University concealed its knowledge of Dr. Strauss’ abuse. OSU failed to

 report the abuse to anyone, failed to discipline Strauss, failed to inform any of the students and

 continually concealed its knowledge of Dr. Strauss’ sexual assaults in the examination room.

        Courts repeatedly toll claims against institutions that conceal sexual assault. See Redwing

 v. Catholic Bishop for Diocese of Memphis, 363 S.W.3d 436, 465 (Tenn. 2012) (equitable tolling

 where plaintiff abused by priest thirty years ago was “misled by the Diocese with regard to the

 Diocese’s knowledge of the [priest’s] history and propensity for committing sexual abuse.”);

 Magnum v. Archdiocese of Phila., No. 06-CV-2589, 2006 WL 3359642, at *12 (E.D. Pa. Nov. 17,

 2006), aff’d 253 F.App’x 224 (3d Cir. 2007) (equitable tolling where plaintiffs in 2002 learned

 that archdiocese covered up sexual abuse by priests since the 1940s).

        In short, “plaintiff must show that the defendant engaged in a course of conduct to conceal

 evidence of the alleged wrongdoing, and that plaintiff, despite the exercise of due diligence, failed

 to discover the facts supporting the claim.” Lutz, supra. Plaintiffs have alleged such facts, and

 the Report proves them.

                C. Plaintiffs’ Claims are Tolled Since July 16, 2018 with the Filing of the First
                   Class Action Complaint Against OSU

        Immediately upon learning of OSU's misconduct, the original plaintiff class

 representatives filed their first Complaint, individually and on behalf of a putative class of

 survivors, including all Plaintiffs herein on July 16, 2018 (See Doc. 1, Case No. 18-0692).

 Under American Pipe, the operative date of the filing of the Title IX claims for each and every

 member of the class (named and unnamed) is July 16, 2018, the date of the original class

 action complaint. The filing tolls the statute of limitations until class certification is denied.

 American Pipe & Constr. Co. v. Utah, 414 U.S. 538, 554 (1974) (footnote omitted) ("[T]he

                                                  17
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 18 of 19 PAGEID #: 235




 commencement of a class action suspends the applicable statute of limitations as to all asserted

 members of the class who would have been parties had the suit been permitted to continue as

 a class action."); see also Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 346-47 (1983)

 (extending doctrine, holding "all members of the putative class [may] file individual actions

 in the event that class certification is denied, provided ... that those actions are instituted within

 the time that remains on the limitations period."); accord In re Vertrue Inc. Mktg. & Sales

 Practices Litig., 719 F.3d 474, 478 (6th Cir. 2013).

        It is not entirely clear whether OSU claims it is relevant to its statute of limitations

 defense that the Plaintiffs in this case filed their lawsuit more than two years after the original

 class action Complaint. (See, e.g., Motion at 2 (noting Plaintiffs filed nearly three years after

 first lawsuit was filed)). Plaintiffs did file this lawsuit within two years of the disclosure of

 the Perkins Coie report and shortly after the first conference with their attorneys. Given these

 facts, especially at the dismissal stage, it is not relevant that that Plaintiffs filed their lawsuit

 more than two years after the original complaint. To the extent this Court somehow finds this

 fact relevant (and determines the statute of limitations commenced at or around the time the

 first lawsuit was filed against OSU), Plaintiffs reiterate the class action lawsuit tolled

 Plaintiffs’ claims here effective July 16, 2018.

 CONCLUSION

        For the foregoing reasons, the Court must deny Defendant’s Motion to Dismiss.

                                                Respectfully submitted,

                                                /s/ Richard W. Schulte
                                                Richard W. Schulte (0066031)
                                                WRIGHT & SCHULTE, LLC
                                                865 S. Dixie Dr.
                                                Vandalia, OH 45377
                                                (937) 435-7500

                                                  18
Case: 2:21-cv-02121-MHW-EPD Doc #: 14 Filed: 09/13/21 Page: 19 of 19 PAGEID #: 236




                                              (937) 435-7511 facsimile
                                              rschulte@yourlegalhelp.com


                                              /s/ Michael L. Wright
                                              Michael L. Wright (0067698)
                                              WRIGHT & SCHULTE, LLC
                                              130 W. 2nd Street, Suite 1600
                                              Dayton, OH 45402
                                              (937) 222-7477
                                              (937) 222-7911 facsimile
                                              mwright@yourohiolegalhelp.com

                                              /s/ Dennis P. Mulvihill
                                              Dennis P. Mulvihill (0063896)
                                              WRIGHT & SCHULTE, LLC
                                              23139 Chagrin Blvd., Suite 620
                                              Cleveland, OH 44022
                                              (216) 591-0132
                                              (216) 591-0622 facsimile
                                              dmulvihill@yourlegalhelp.com
                                              Counsel for Plaintiff




                                 CERTIFICATE OF SERVICE

        I certify that on this day I served a copy of the foregoing document upon all counsel of
 record via the Court’s CM/ECF system.

                                              /s/ Richard W. Schulte
                                              Richard W. Schulte (0066031)
                                              WRIGHT & SCHULTE, LLC
                                              865 S. Dixie Dr.
                                              Vandalia, OH 45377
                                              (937) 435-7500
                                              (937) 435-7511 facsimile
                                              rschulte@yourlegalhelp.com




                                                 19
